Citation Nr: 0502174	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin rash.

5.  Entitlement to service connection for athlete's foot.

6.  Entitlement to service connection for a tooth and gum 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded in August 2004 in order to schedule the veteran for 
his requested Board hearing.  It now returns to the Board for 
appellate review of the merits of the veteran's claims.

In connection with his appeal, the veteran requested a Board 
hearing at the RO before a Veterans Law Judge.  In September 
2004, the veteran was notified that he had been scheduled for 
a Travel Board hearing on November 3, 2004.  He failed to 
report, without explanation, for his scheduled Travel Board 
hearing.  As such, the veteran's request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2004).

The November 2001 rating decision denied entitlement to 
service connection for a tooth and gum disorder and informed 
the veteran that if he wished to seek dental treatment, he 
should submit his application to the VA Medical Center.  
However, a claim for service connection is also considered to 
be a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302. Therefore, this issue is referred to 
the RO for appropriate action. 

The Board observes that additional treatment records from the 
Columbia VA Medical Center were associated with the claims 
file following the issuance of the most recent supplemental 
statement of the case in December 2003.  Since such medical 
evidence is duplicative in documenting current diagnoses of 
arthritis and hypertension, there is no prejudice in the 
Board deciding the veteran's claims without remanding for 
initial RO consideration of such evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  


FINDINGS OF FACT

1.  Arthritis was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service, and arthritis was not 
manifested within one year of service discharge. 

2.  Defective vision was not shown in service, nor is there 
any competent medical evidence demonstrating that such is 
related to a disease or injury which had its onset in, or is 
otherwise related to, service.

3.  Hypertension was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service, and hypertension was not 
manifested within one year of service discharge. 

4.  A skin rash was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service.

5.  Athlete's foot was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service.

6.  The competent medical evidence of record fails to 
demonstrate a current dental disability, as defined by VA 
regulations, and a tooth and gum disorder was not shown in 
service, nor is there any competent medical evidence 
demonstrating that such is related to a disease or injury 
which had its onset in, or is otherwise related to, service. 


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Defective vision was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  A skin rash was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  Athlete's foot was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  A tooth and gum disorder was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from October 1965 to 
September 1969 in the United States Navy.

A.  Arthritis

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding arthritis.  A 
June 1968 notation reveals that the veteran complained of 
pain in his hip.  Upon physical examination, a minor muscle 
strain was diagnosed.  No other complaints referable to 
joints are contained in the veteran's service medical 
records.  Furthermore, the September 1969 separation 
examination reflects that, upon clinical evaluation, the 
veteran's upper and lower extremities, as well as his spine 
and other musculoskeletal systems, were normal.  

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  Such reflects that, upon 
physical examination, the veteran's arms and legs had full 
range of motion of all joints without tenderness.  Dr. M.'s 
impression was essentially normal physical examination.  In 
June 2000, the veteran complained of left shoulder pain as he 
slipped and fell on his shoulder the prior month.  A magnetic 
resonance imaging (MRI) test of the left shoulder revealed a 
large full thickness tear of the supraspinatus tendon as well 
as degenerative changes at the insertion site on the greater 
tuberosity of the humeral head as indicated by the subhondral 
cyst and the acromial clavicular joint.  Dr. M.'s impression 
was left shoulder pain, secondary to fall.  

Records from the Columbia VA Medical Center reveal that in 
August 2001, the veteran complained of joint pain and 
decreased range of motion of his right shoulder and right hip 
for the prior two years.  X-rays of the right shoulder 
revealed mild to moderate degenerative change of the 
acromioclavicular joint and mild degenerative change of the 
glenohumeral joint.  A September 2001 notation reflects that 
the veteran injured his right shoulder the prior year.  It 
was also recorded that the veteran had surgery on the left 
shoulder for rotator cuff injury.  A MRI of the right 
shoulder revealed degenerative joint disease of the 
acromioclavicular and glenohumeral joints as well as 
tendonitis of the supraspinatus tendon.  A September 2002 MRI 
also revealed degenerative changes at the acromioclavicular 
and glenohumeral joints.  Records dated through August 2003 
continue to reflect degenerative arthritis of the veteran's 
right shoulder. 

Records dated from June 2000 to March 2001 from Dr. G. 
reflect treatment for a left rotator cuff tear.  A March 2001 
record reveals a diagnosis of status-post left rotator cuff 
avulsion.  

B.	Defective Vision

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding defective 
vision.  In March 1969, the veteran complained of red, sore 
eyes.  He was diagnosed with conjunctivitis.  The September 
1969 separation examination shows that the veteran's distant 
vision in his right and left eyes was 20/20.  Such separation 
examination also reveals that, upon clinical evaluation, the 
veteran's eyes in general, ophthalmoscopic, pupils, and 
ocular motility were all normal. 

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  Such reflects that, upon 
physical examination of the veteran's eyes, his pupils were 
equal, round, and reactive to light.  Funduscopic examination 
was unremarkable.  Dr. M.'s impression was essentially normal 
physical examination.  

Records from the Columbia VA Medical Center reveal that, as 
recorded in August 2001, the veteran had no history of 
diseases of the eyes.  Upon examination, the veteran's pupils 
were equal, round, regular, reactive to light and 
accommodation, his extraocular muscles were intact, 
conjunctivae was normal, and there was no icterus.  The 
records also reflect that the veteran received eyeglasses in 
December 2002.  He had a provisional diagnosis of myopia.  In 
September 2002, the veteran complained of blurred vision.  It 
was noted that the blurring came on during periods of 
emotional stress, lasts three to four minutes, and was not 
associated with loss of visual fields, headaches, nausea, 
vomiting, weakness, or dizziness.  It was noted that the 
veteran had no gross retinal lesions observed in a limited 
examination.  In November 2002, the veteran had an assessment 
of blurred vision.  

C.	Hypertension

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding hypertension.  
The September 1969 separation examination reveals that the 
veteran's blood pressure when sitting was 132/80.  Such 
separation examination also demonstrates that, upon clinical 
evaluation, the veteran's heart, to include thrust, size, 
rhythm, and sounds, and his vascular system were normal. 

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  Such reflects that the 
veteran self-reported having hypertension since 1971.  Upon a 
systems review, Dr. M. stated that such was positive for high 
blood pressure.  The veteran's blood pressure upon physical 
examination was 120/84.  Dr. M.'s impression was essentially 
normal physical examination and hypertension, controlled.  A 
May 1986 record reveals blood pressure of 130/84 and an 
impression of hypertension by history.  In April 1989, the 
veteran had blood pressure readings of 140/94 on the right 
and 134/90 on the left.  In January 1994, his blood pressure 
readings were 160/98, with 130/100 on the right and 150/100 
on the left.  In March 1995, the veteran's blood pressure was 
170/100 with 160/100 on the right.  Upon examination in 
February 1996, the veteran's blood pressure was 150/96 with 
182/102 on the right.  In November 1998, the veteran's blood 
pressure was 150/100 and 160/100 on the right and left.  In 
April 1999, the veteran had a blood pressure readings of 
130/80 and 110/70 on the right, and, in May 1999 his blood 
pressure was 130/82.  

Records from the Columbia VA Medical Center reveal a July 
2001 blood pressure reading of 149/101.  An August 2001 
record reveals that the veteran stated that his hypertension 
began eight to ten years previously.  A blood pressure 
reading taken in August 2001 was 148/94.  In November 2001, 
the veteran's blood pressure was 173/100.  A September 2002 
record reveals a diagnosis of hypertension.  

D.	Skin Rash

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding a skin rash.  
The September 1969 separation examination reflects that the 
veteran's skin and lymphatics were normal upon clinical 
evaluation. 

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  There were no complaints 
or diagnoses regarding a skin rash.  Dr. M.'s impression was 
essentially normal physical examination.  

Records from the Columbia VA Medical Center reveal that in 
July 2001, the veteran complained of rashes in his groin area 
and stated that his girlfriend had a trichomous infection.  
Upon physical examination, rashes in the groin area with 
well-defined margin and without discharge from it were 
observed.  The impression was tenia curar.  In August 2001, 
it was recorded that the veteran had a history of trichomanas 
and he had chronic tinea pedis.  Upon physical examination, 
the veteran had no rashes or bruises on his skin. 

E.	Athlete's Foot

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding athlete's foot.  
The September 1969 separation examination reflects that the 
veteran's feet were normal upon clinical evaluation. 

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  There were no complaints 
or diagnoses regarding athlete's foot.  Dr. M.'s impression 
was essentially normal physical examination.  

A July 2001 record from the Columbia VA Medical Center 
reveals a diagnosis of tenia curar.  In August 2001, it was 
observed that the veteran has had chronic athlete's foot and 
chronic tinea pedis.  


F.	Tooth and Gum Disorder

The veteran's service medical records reveal that the 
veteran's initial dental examination, in October 1965, showed 
missing teeth and/or existing restorations at teeth numbered 
1, 7, 8, 9, 10, 16, 17, 19, 20, and 32.  Diseases, 
abnormalities, and X-rays showed such at teeth numbered 3, 4, 
5, 6, 12, 21, 28, 29, and 30.  Teeth numbered 3, 4, 5, 6, 12, 
13, 14, 18, 21, 28, 29, 30, and 31 had restorations and/or 
treatment completed during the veteran's military service.  
The veteran also had upper and lower partial denture repair 
in November 1965.  The service medical records are negative 
for any trauma to the veteran's teeth or mouth.  Upon 
separation from active duty in September 1969, it was noted 
that teeth numbered 3, 4, 5, 6, 7, 8, 9, 10, 29, and 30 were 
missing and tooth numbered 31 was restorable.  It was 
observed that the veteran was dentally qualified.  

A May 1970 dental examination at the Columbia VA Hospital 
revealed that teeth numbered 2, 3, 4, 5, 7, 8, 9, 10, 16, 17, 
19, 20, 29, 30, and 31 were missing.  It was also noted that 
the veteran had fillings in teeth numbered 6, 12, 13, 14, 18, 
21, 28, and 32.  The veteran had restorable caries in teeth 
numbered 1, 12, and 15.  It was observed that the calculus 
was slight and the veteran's oral hygiene was good.  
Restorations, prophylaxis, and partial upper and partial 
lower dentures were recommended, if it was determined that 
the veteran was eligible.  

In a Dental Rating, dated in July 1970, it was noted that the 
veteran claimed service connection for missing teeth numbered 
2, 3, 4, 5, 7, 8, 9, 10, 19, 20, 29, 30, and 31.  It was 
determined that, based on the veteran's service medical 
records and the May 1970 VA dental examination, service 
connection for treatment purposes was not warranted for the 
claimed missing teeth.  

Medical records from Dr. M. reveal that the veteran had a 
complete physical in August 1983.  There were no complaints 
or diagnoses regarding a tooth and gum disorder.  Dr. M.'s 
impression was essentially normal physical examination.  In 
April 1989, Dr. M. noted that the veteran had several absent 
teeth.  

Records from the Columbia VA Medical Center reveal that, in 
August 2001, it was observed that the veteran had poor 
dentition and multiple caries.  

Analysis

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in October 
2001 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2001 letter advised the 
veteran that if he provided  the name of the person, agency, 
or company who has any relevant records and signed an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each identified private 
facility, VA would request such records for him.  The veteran 
was further informed that VA will get any identified VA 
medical records, or other medical treatment records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested that the veteran 
provide a release form for each private physician who had 
treated him for his claimed conditions.  He was also advised 
to provide the name of the person, agency, or company who has 
any relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the initial unfavorable November 2001 rating 
decision specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), the Board finds that the 
veteran is not prejudiced by such failure.  The RO has 
consistently requested the veteran provide information about 
where and by whom he was treated for his claimed 
disabilities.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he incurred arthritis, defective 
vision, hypertension, a skin rash, athlete's foot, and a 
tooth and gum disorder as a result of working in the kitchen, 
getting up at 2 a.m. or 3 a.m., not getting enough sleep, 
chipping paint below deck, and breathing the paint during his 
military service.  He also alleges that stress surrounding 
being in the military in the background of a society that 
disliked service members adversely affected his health in a 
variety of ways, to include the above listed disabilities.  
As such, he contends that service connection is warranted for 
his claimed disabilities.  

A.	Arthritis

Although the veteran has a current diagnosis of arthritis of 
his left and right shoulder, he is not entitled to 
presumptive service connection because there is no evidence 
that his arthritis manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, 
the veteran was discharged from active duty in September 1969 
and the earliest medical evidence of record indicating 
diagnoses of arthritis in his left and right shoulders was 
dated in June 2000 and August 2001, respectively.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has current diagnoses of arthritis of the 
left and right shoulders, the record contains no competent 
medical opinion that such disabilities are related to a 
disease or injury during service, or otherwise had their 
onset during service.  Post service medical records are 
negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and such claimed arthritis 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's claimed arthritis and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

B.	Defective Vision

While the veteran wears eyeglasses for defective vision as 
well as has current diagnoses of myopia and blurred vision, 
the record contains no competent medical opinion that such 
disabilities are related to a disease or injury during 
service, or otherwise had their onset during service.  Post 
service medical records are negative for any reference to 
service as a cause of the veteran's current complaints.  
Rather, the evidence of a nexus between active duty service 
and claimed defective vision is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed defective vision 
and service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for defective vision.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

C.	Hypertension

Although the veteran has a current diagnosis of hypertension, 
he is not entitled to presumptive service connection because 
there is no evidence that his hypertension manifested to a 
degree of 10 percent within one year of his discharge from 
service.  Specifically, the veteran was discharged from 
active duty in September 1969 and the earliest medical 
evidence of record indicating a diagnosis of hypertension was 
dated in August 1983.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

While the veteran has a current diagnosis of hypertension, 
the record contains no competent medical opinion that such is 
related to a disease or injury during service, or otherwise 
had its onset during service.  Post service medical records 
are negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and such claimed 
hypertension is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's claimed hypertension and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


D.	Skin Rash

While the veteran has current diagnoses of rashes in the 
groin area, tenia curar, and chronic tinea pedis, the record 
contains no competent medical opinion that such disabilities 
are related to a disease or injury during service, or 
otherwise had their onset during service.  Post service 
medical records are negative for any reference to service as 
a cause of the veteran's current complaints.  Rather, the 
evidence of a nexus between active duty service and claimed 
skin rashes is limited to the veteran's own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's claimed skin rash and service, he 
is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for skin rash.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.

E.	Athlete's Foot

While the veteran has current diagnoses of athlete's foot and 
chronic tinea pedis, the record contains no competent medical 
opinion that such disabilities are related to a disease or 
injury during service, or otherwise had their onset during 
service.  Post service medical records are negative for any 
reference to service as a cause of the veteran's current 
complaints.  Rather, the evidence of a nexus between active 
duty service and claimed athlete's foot is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's claimed 
athlete's foot and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for athlete's foot.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

F.	Tooth and Gum Disorder

In addition to the above-cited criteria governing service 
connection, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes. 38 C.F.R. § 3.381 (2004).

While the record contains evidence of missing teeth, poor 
dentition, and multiple caries, such are not considered 
service-connected disabilities for compensation purposes.  
See 38 C.F.R. § 3.381.  In the absence of competent medical 
evidence of a present disability, there is no basis on which 
to establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Moreover, the record contains no competent medical opinion 
that a tooth and gum disorder is related to a disease or 
injury during service, or otherwise had its onset during 
service.  Rather, the evidence of a nexus between active duty 
service and claimed tooth and gum disorder is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's claimed 
tooth and gum disorder and service, he is not entitled to 
service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a tooth and gum disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for arthritis is denied.

Service connection for defective vision is denied.

Service connection for hypertension is denied.

Service connection for a skin rash is denied.

Service connection for athlete's foot is denied.

Service connection for a tooth and gum disorder is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


